Judgment and order reversed upon the law and a new trial granted, costs to appellants to abide the event, because of the court’s error in stating, in submitting the case to the jury, that “ the capitalization of a corporation includes not only the stock that has been actually issued and paid for, but also the stock that has been authorized in the proper manner and according to law, and which the officers have a right to issue and sell at their pleasure without the consent or acquiescence of any one.” (U. S. Radiator Co. v. State of New York, 208 N. Y. 144; Christensen v. Eno, 106 id. 97; Greenpoint Sugar Co. v. Whitin, 69 id. 328; Sturges v. Stetson, 23 Fed. Cas. [No. 13,568] 311, 313, 1 Biss. 246.) Rich, Kapper, Hagarty and Seeger, JJ., concur; Young, J., dissents.